DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gripping mechanism” in claim 6 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the steps in claims 1, 4-5, 8-10, 12 and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the proving of flare portions (claim 5, lines 4 and 6).
There is no support for subject matter of claim 7. 


From the MPEP at 2163 II A.:

	With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Applicant has not pointed out where claims  5 and 7 are supported nor does there appear to written description of the claim limitations: “proving a first flare portion…”; “proving a second flare portion…”; and “said tube-sleeve is crimped onto said first outer tube of said array”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3: there is no antecedent basis for “said array of glass caned”.
Claims 2-10 and 13-14: there is no antecedent basis for “The method of fabricating sleeveless canes”.


Claim limitation “gripping mechanism” (claims 6 and 14) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “mechanism” is a generic placeholder for ‘means’ which is link to the function of “gripping” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d ) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hicks 3294504.   

Claim 1: The canes of the preamble are anticipated by the subassemblies 204 (Hicks figure 17, col. 8, lines 57-75).
The providing of the “pre-form” is anticipated by 166 (figures 13c and 17). 
The “stacking an array…” is also anticipated by 166.  See also col. 3, lines 58-62 and col. 6, lines 14-17 which indicate that Hicks creates the arrays by stacking the fibers/canes.  
The “providing an outer tuber tube-sleeve…” is anticipated by the band/collar 200 of figure 17 and col. 8, line 62. 
The “placing a first outer tube…” is anticipated by collar 200 because it is inherent that it was placed on the first array end.  
The crimping of the first outer tube is anticipated by col. 8, line 62: the fusing of the glass band is a crimping of the band.  
The “placing a second outer tube on said second array end” is anticipated in light of col. 8, lines 57-60 which indicates the assembly maintains clear paths between the plural tubes.  One ordinary skill that this necessitates the ‘spaced bands’ be spaced along the entire length of the assembly including the ends.  If no collar is placed on the second end (not shown in figure 17) then the paths could not be maintained.   The crimping of the second outer tube is also anticipated in light of the col. 8, line 62 fusion.
The moving and drawing is anticipated by  figure 17: 202 is the furnace  

Claim 3 is anticipated by figure 17 which  shows the array of five hollow canes. 
Claim 9 is anticipated in light of at least col. 2, lines 34-37.



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504.   
Claim 1: see how Hicks anticipates claim 1 (above) and claims 3 and 9.  Hicks does not explicitly teach a band/tube on the second end of the array.  It would have been obvious to include a band 200 on the second end of the tubes in light of  col. 8, lines 57-60 of Hicks which indicates the assembly maintains clear paths between the plural tubes.  It would have been obvious to have a band at the second end of the array to ensure the paths are maintained along the entire length of the assembly. 
If Hicks heater 202 is not a furnace: It would have been obvious to include insulation around the heater 202 so as to reduce heat loss and thus reduce heating costs.  

Claim 2: Hicks does not disclose the temperature of the furnace.  It would have been obvious to perform routine experimentation to determine a suitable temperature for the furnace depending upon glass composition of the tube and the needed power.  It is noted that domestic ovens commonly use red-hot heating elements to create much lower air temperatures (e.g. 350 F) so as to heat food to an even lower temperature (e.g. 165 F). 
The MPEP at 2144.05 indicates : 
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. 



Examiner finds no evidence indicating the furnace temperature is critical.

Claim 4: figure 17 shows the a portion of the array end sticking out of the outer tube 200.  Figures 4 and 6 show using handles (30, 30’, 32, 82, 86, 90) on the ends of glass structures/tubes while drawing the tubes in heaters.  It would have been obvious to place handle on the upper end of the array of figure 17 so as to feed the array into the heater 202 to draw the fiber so as to avoid being injured by feeding the array into the heater by hand.           
Claim 6: the handles (30, 30’, 32, 82, 86, 90) of figures 4 and 6 can be considered gripping mechanisms.  It would have been obvious to have the gripping mechanisms grip the tube sleeve because the tube sleeve is at the end of the array so as to feed the array into the heater 202 to draw the fiber so as to avoid being injured by feeding the array into the heater by hand.           
Claim 7: The clamping rings e.g. 30’ (col. 3, lines 33) can be considered a tube-sleeve (instead of band 200) that is crimped/clamped onto the end of the array.  As with claim 6 it  would have been obvious to have the clamping rings grip the tube sleeve because the tube sleeve is at the end of the array so as to feed the array into the heater 202 to draw the fiber so as to avoid being injured by feeding the array into the heater by hand.           
             

Claim  5 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 as applied to claim 1 (above) and in view of Meinl 6349572.
Claims 5 and 10: Hicks does not disclose the flare portions.  Meinl discloses using an internal bevel 11 for easy insertion of fiber arrays in a sleeve (col. 11, lines 8-13).  It would have been obvious to provide an internal bevel (i.e. a flared inner surface) on the Hicks bands 200 to make the insertion of the tubes easy.

Claims 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 as applied to claim 1 (above) and in view of Meinl 6349572.
Claims 12-13 have the same or substantially the same limitations of claims 1, 2 and 5 and would have been obvious for the same reasons claims 1, 2 and 5 would have been obvious as indicated above. 
Claim 14: figure 17 of Hicks shows the array of five hollow canes. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 as applied to claim 1 (above) and in view of Inoue 3713729
Hicks does not disclose using tape.  Inoue uses Teflon tape 2 to tie an end of a glass fiber bundle (col. 5, lines 19-20).   It would have been obvious to use Teflon tape to secure the Hicks array together during the assembly to maintain the shape of the stack prior to the bands 200 being heated to fuse to the tubes. 

Claims 1-4, 6-7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 in view of  Wied 7212720.  
Claim  5 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 in view of  Wied 7212720 and in view of Meinl 6349572.
 Claims 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 in view of  Wied 7212720  and in view of Meinl 6349572.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks 3294504 in view of  Wied 7212720 and in view of Inoue 3713729

	Wied is included in these rejections  of claims 1-10 and 12-14 because Wied discloses (col. 3, lines 12-26) various advantages with crimping a crimping sleeve over a fiber array including low cost and a savings of energy and time.  It would have been obvious to improve the Hicks process by crimping a crimping sleeve on the array as a substitute for fusing collars 200 on the array so as to avoid the costs, time and energy needed to heat/fuse the collars on the array.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-14 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741